Citation Nr: 0503044	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement Dependency and Indemnity Compensation (DIC) 
benefits based on service connection for the cause of death 
or under the provisions of 38 U.S.C.A. § 1151 (West 2002).  

2.  Entitlement to service-connection post-traumatic stress 
disorder (PTSD), for purposes of accrued benefits.  

3.  Entitlement to service-connection for lung cancer, for 
purposes of accrued benefits.

(The issues of entitlement to reimbursement of medical 
expenses incurred at Good Samaritan Regional Medical Center 
from July 22 to July 27, 2000, will be the subject of a 
separate Board decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and K.B.


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty in the United States Coast 
Guard from April 1967 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision, which in 
pertinent part, denied entitlement to DIC on the basis of 
service connection for the cause of the veteran's death or 
based on the provisions of 38 U.S.C.A. § 1151 secondary to 
death due to VA hospital care, medical or surgical treatment.  
Entitlement to service connection for PTSD and lung cancer 
for purposes of accrued benefits was also denied.  

A Travel Board hearing was held in April 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The issues of entitlement to DIC benefits, and service 
connection for lung cancer for purposes of accrued benefits 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC. VA will notify you if further 
action is required on your part.  



FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
received by the RO in November 2000.  

2.  In an RO decision dated on April 4, 2001, the veteran's 
claim for service connection for PTSD was deferred for 
additional development.  

3.  The veteran died on April [redacted], 2001; the cause of the 
veteran's death as shown on the death certificate was 
respiratory failure due to or as a consequence of bacterial 
bronchitis and pneumonia, due to or as a consequence of 
obstruction of the right mainstem bronchus, due to or as a 
consequence of squamous cell carcinoma of the right mainstem 
bronchus.  

4.  In an October 2001 RO decision, service connection for 
PTSD was denied.  The claim of service connection for PTSD 
was pending at the time of the veteran's death.  

5.  The preponderance of the credible and probative evidence 
of record at the time of the veteran's death does not 
establish that he had PTSD as the result of an in-service 
stressor.  


CONCLUSION OF LAW

The criteria for service connection for PTSD for accrued 
benefit purposes are not met.  38 U.S.C.A. §§ 1110, 5107, 
5121 (West 2002 & Supp. 2004); 38 C.F.R. §§ 3.303, 3.304(f), 
3.1000 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2004), redefined VA's duty 
to assist a claimant in the development of a claim.  VA 
regulations that implement the VCAA are codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence the claimant is responsible for providing.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). VA will inform claimants to submit 
evidence in their possession.  38 C.F.R. § 3.159(b) (2004).  

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. 
§ 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. 
App. 108, 113 (1999).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim and VA could not develop additional evidence that would 
substantiate the claim.  The VCAA is not applicable where the 
law and not the facts are dispositive, or where it could not 
affect a pending matter.  Dela Cruz v. Principi, 15 Vet. App. 
143 (2000); VAOPGCPREC-2004; 69 Fed. Reg. 59,989 (2004).  
Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz , supra.  

II.  Factual Background

A review of the veteran's service medical records reflects 
that in June 1967 the veteran was seen with complaints of 
stomach pain while swimming in a pool.  The diagnostic 
impression was probable nervousness.  A September 1970 
medical record shows that the veteran was seen with 
complaints of nausea due to tension.  The diagnosis was 
anxiety reaction.  An August 1971 record notes that the 
veteran was seen for an episode of acute anxiety with 
depression.  An October 1971 record notes a diagnosis of 
passive aggressive personality disorder.  A January 1972 
psychiatric consultation report noted a diagnosis of passive 
aggressive personality disorder.  

Service personnel records, including the DD Form 214, show 
that the veteran served on active duty in the United States 
Coast Guard.  The records contain no indication that he 
served in Vietnam.  

In July 2000, the veteran reported to the RO that he had 
served in Vietnam in "special ops" with the "USMC First 
Marine Division."

In November 2000, the veteran filed an application for 
service connection for PTSD.  At that time, he claimed that 
he was discharged from the United States Coast Guard in 1972 
as a result of a "nervous breakdown."  

VA medical records dated from July 2000 to March 2001 show 
treatment for questionable PTSD, questionable anxiety 
disorder, major depression and stress emotional disorder.  

The veteran's death certificate notes that he died on April 
[redacted], 2001 due to respiratory failure due to or as a consequence 
of bacterial bronchitis and pneumonia, due to or as a 
consequence of obstruction of the right mainstem bronchus, 
due to or as a consequence of squamous cell carcinoma of the 
right mainstem bronchus.  

A September 2001, report of contact form, shows that RO 
personnel did research into whether any of the ships the 
veteran served on where in Vietnam.  The notes indicate that 
none of his ships were in Vietnam while the veteran was 
aboard.  

During the April 2004 hearing, the appellant testified that 
the veteran suffered from severe nightmares and anxiety 
attacks.  She stated that he told her that he was a sniper in 
Vietnam during the Tet Offensive.  


III.  Legal Analysis

At the time of the veteran's death, he had a pending claim of 
entitlement to service connection for PTSD.  Although the 
veteran's claims terminated with his death, the regulations 
set forth a procedure for a qualified survivor to carry on, 
to a limited extent, a deceased veteran's claim for VA 
benefits by submitting a timely claim for accrued benefits.  
38 U.S.C.A. § 5121 (West 2002); see Landicho v. Brown, 7 Vet. 
App. 42, 47 (1994).  An application for accrued benefits must 
be filed within 1 year after the date of death.  

A claim for death pension, compensation, or dependency and 
indemnity compensation, by a surviving spouse is deemed to 
include a claim for any accrued benefits.  38 C.F.R. 
§ 3.1000(c) (2004); see 38 C.F.R. § 3.152(b).  However, 
applicable law and VA regulations further stipulate that for 
claims filed for death benefits, a specific claim in the form 
prescribed by the Secretary must be filed in order for death 
benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. § 3.152(a) (2004).  

Thus, while the claim for accrued benefits is separate from 
the claim for service connection filed by the veteran prior 
to his death, the accrued benefits claims is derivative of 
the veteran's claim and the appellant takes the veteran's 
claim as it stood on the date of his death.  See Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996); Jones v. West, 
146 F.3d 1296 (Fed. Cir. 1998).  

The law applicable to accrued benefits provides that certain 
individuals may be paid periodic monetary benefits to which 
the veteran was entitled at the time of his death under 
existing ratings or based on evidence in the file at the time 
of his death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000.  In 
the instance case, a valid claim for service connection for 
PTSD was pending at the time of the veteran's death.  

A disability will be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Notwithstanding the foregoing, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d); 
see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

The three basic requirements for service connection are (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and, (3) medical 
evidence of a nexus between the claimed in-service injury or 
disease and a current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with the provisions of 38 C.F.R. § 4.125 
(2004) (i.e. in accordance with American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV)); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R.§ 3.304(f) (2004).  

With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

The initial question in this case is whether the veteran had 
a current diagnosis of PTSD in accordance with DSM-IV.  

The record contains no treatment records reflecting a clear 
diagnosis of PTSD.  In this regard, it is noted that VA 
treatment records show that a question of PTSD was raised, 
but apparently never clarified.   

Even if the report of "questionable PTSD" could be read as 
satisfying the requirement for a current diagnosis, there is 
no credible supporting evidence of any in-service stressor.  
The available records contradict the veteran's reports of 
service in Vietnam, let alone his reports of participation in 
combat there.

His military personnel and medical records did not indicate 
that he participated in combat.  The veteran was not in 
receipt of decorations or awards suggestive of combat status.  
Although the appellant testified that the veteran stated that 
he was a sniper in Vietnam and participated in the Tet 
Offensive, there is no verifying evidence to support any 
finding that the veteran was ever exposed to combat as a 
result of his service in Vietnam.  In addition, the vessels 
to which the veteran was assigned were not located in Vietnam 
during the time that the veteran served on them.  

The appellant's representative has pointed out that she 
reported removing shrapnel from the veteran's back, and that 
records show he served in Yokosuka, Japan, and that this was 
a refueling port for ships serving in Vietnam.  It does not 
appear that the veteran reported being wounded in Vietnam.  
In any event, this evidence does not serve to place the 
veteran in Vietnam.  The Board must therefore conclude that 
there is no credible supporting evidence to substantiate that 
the veteran's claimed in-service stressors occurred.  

The medical records also do not contain evidence or opinion 
relating PTSD to in-service stressors.  Thus, the claim 
clearly does not satisfy two of the three requirements for 
service connection for PTSD under 38 C.F.R. § 3.304(f).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for PTSD for the 
late veteran, for the purpose of accrued benefits.  The 
benefits sought on appeal must, accordingly, be denied.  



ORDER

Entitlement to service-connection  PTSD, for purposes of 
accrued benefits is denied.  



REMAND

In January 2001, the veteran reported that he was in receipt 
of Social Security Administration benefits.  VA has a 
statutory duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992). 

At her hearing the appellant reported that the veteran was 
initially treated, beginning in November 1998, for 
respiratory problems, which were ultimately determined to be 
lung cancer, at the Charity Hospital, in New Orleans, 
Louisiana.  Records of this treatment are not part of the 
claims file, and VA has an obligation to seek them.  
38 U.S.C.A. § 5103A(b).

The veteran's death certificate shows that he died at the 
Seattle VA Medical Center in April 2001.  The claims folder 
does not contain VA treatment records for the period 
subsequent to March 20, 2001.  VA has an obligation to seek 
records of the treatment subsequent to March 20, including 
the report of terminal hospitalization.  38 U.S.C.A. 
§ 5103A(c).

With regard to the claim for service connection for the cause 
of the veteran's death pursuant to 38 U.S.C.A. § 1151, the 
appellant maintains that the veteran was not provided proper 
treatment from the Seattle VA hospital in connection with his 
fatal lung cancer.  

A September 2000 Seattle VA medical center record notes that 
the veteran's case was being reviewed in connection with his 
transfer of care to Seattle.  The examiner noted that the 
veteran's radiotherapy records did not arrive until after 
several weeks delay, thus precluding a more timely 
evaluation.  It was noted that he had received a palliative 
dose of radiotherapy which was relatively poorly tolerated 
according to providers in New Orleans.  The examiner 
concluded that continuation of radiation would provide  more 
toxicity than benefit.  It was noted that the veteran was 
being referred for a home hospice for comfort and care.  

Correspondence dated in October 2000 regarding an 
investigation of the veteran's from the Chief Executive 
Officer of the VA Puget Sound Health Care system reflects 
that the veteran was treated in a timely manner and was given 
the most appropriate care for his illness.  It was noted that 
the veteran would continue to receive the best care that VA 
practitioners could provide, including offering him 
chemotherapy, hospice care, medications, home medical 
equipment and appliances.  

A November 2000 VA medical record notes that the veteran 
would not benefit from finishing the course of radiation 
which had begun in New Orleans and would be better served by 
chemotherapy alone.  

A February 2001 VA radiology consultation report noted that 
the veteran's tumor continued to grow through radiation 
therapy and chemotherapy.  It was noted that the risk of 
further use of palliative radiation therapy would outweigh 
any potential benefit.  A February 2001 VA oncology record 
notes that the veteran declined further radiation or 
chemotherapy at that time.  

A March 2001 VA medical record signed by Dr. Wu reflects that 
the veteran's non-small cell lung cancer had some clinical 
evidence of progression.  It was noted that given the fact 
that his stage III B disease was unresponsive to radiation 
and chemotherapy, palliative supportive care would be 
provided.  

In her October 2002 notice of disagreement, the appellant 
indicated that the veteran was initially a cancer patient at 
the New Orleans VA medical center, which held the records of 
his treatment.  She claimed that during a flight to Seattle 
in July 2000, the veteran became ill and was refused 
treatment at the Phoenix VA hospital.  She noted that the 
veteran was eventually flown to the Seattle VA hospital; 
however, the treating physician, Dr. Wu, was not able to 
resume cancer treatment on the veteran until he received 
medical records from the New Orleans VA medical center.  The 
appellant claimed that it took several months for Dr. Wu to 
receive the necessary records and thus, did not resume 
chemotherapy treatment until November 2000.  The appellant 
noted that in January 2001, following a series of 
chemotherapy treatments, Dr. Wu discontinued the medication 
and told the veteran that the chemotherapy had not been 
effective.  It was noted that the veteran did not receive any 
sort of chemotherapy treatment from January 2001 until his 
death in April 2001.  The appellant indicated that the 
veteran was treated primarily with morphine during his final 
days.  

In this case, the Board finds that additional evidence is 
necessary.  The VCAA specifically provides that the duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C. 
§ 5103A(b)(1), (2).  Specifically, although the record 
contains a VA medical opinion dated in September 2001, on the 
issue of whether the veteran's fatal lung cancer was related 
to any in-service asbestos exposure, there is no opinion 
which directly addresses whether death was in any way due to 
VA hospital care, medical or surgical treatment pursuant to 
38 U.S.C.A. § 1151.  As such, an additional VA medical 
opinion is warranted on this appellate issue.  Moreover, as 
noted above, the appellant indicated that one of the 
veteran's VA treating physicians, Dr. Wu, suggested that the 
veteran's history of asbestos exposure could have played a 
role in his demise from lung cancer.  Thus, a medical 
statement from Dr. Wu should be obtained, if possible, 
regarding the relationship between the veteran's asbestos 
exposure and his fatal lung cancer.  

In October 2001, the appellant submitted a notice of 
disagreement with the RO's decision earlier that month, which 
denied service connection for lung cancer for purposes of 
accrued benefits.  The appellant has not yet been furnished 
with a statement of the case regarding that issue.  This 
issue must be remanded to the RO for the issuance of such a 
statement of the case.  38 U.S.C.A. § 7105 (West 2002); see 
Manlincon v. West, 12 Vet. App. 238 (1999).

This case is REMANDED for the following actions:

1.  Take the necessary steps to obtain 
all records of the veteran's treatment 
for respiratory disability at the Charity 
Hospital in New Orleans, Louisiana from 
November 1998 to July  2000.

2.  Take the necessary steps to obtain 
from the Social Security Administration 
the records pertinent to the appellant's 
claim for Social Security disability 
benefits as well as the medical records 
relied upon concerning that claim.

3.  Take the necessary steps to obtain 
records of the veteran's treatment at the 
Seattle VA Medical Center subsequent to 
March 20, 2001.

4.  Refer the veteran's claims folder to 
the VA physicians who provided the 
September 2001, medical opinion.  The 
physician should express an opinion as to 
whether the additional evidence alters in 
any way the September 2001 opinion.  If 
the physician is not available, another 
physician should review the claims folder 
and express an opinion as to whether it 
is at least as likely as not (50 percent 
probability) that asbestos exposure 
caused or made permanently worse the 
veteran's fatal cancer.  The physician 
should provide a rationale for the 
opinion.

5.  Refer the claims folder to a 
physician, who is preferably a specialist 
in pulmonary disease or oncology, and is 
preferably not employed by the Puget 
Sound Health Care System.  The physician 
should provide an opinion as to whether 
the veteran's death was caused by VA 
medical care and the proximate cause of 
the death was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the part 
of VA in furnishing care.  

The physician should consider the 
appellant's contention that chemotherapy 
and radiation were unreasonably withheld 
and delayed.  The examiner should provide 
a rationale for the opinions.

6.  Provide the appellant with a 
statement of the case regarding the issue 
of entitlement to service connection for 
lung cancer on an accrued basis.  Only if 
the appellant submits a sufficient 
substantive appeal will this issue be 
further considered by the Board.

7.  Re-adjudicate the issues on appeal.  
If they remain denied, issue a 
supplemental statement of the case, then 
return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.43 and 38.02.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


